Citation Nr: 1735627	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  11-12 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cicatricial pemphigoid, to include as due to exposure to herbicides, chemical agents, such as tear gas, and/or other environmental hazards, and/or to include as secondary to service-connected chronic periodontitis.  


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1960 to January 1964 and from April 1965 to October 1989.  Among other awards, the Veteran received the Bronze Star Medal.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a January 2012 correspondence, the Veteran withdrew his request for a Board hearing.  

In March 2016 and August 2016, the Board remanded the issue on appeal for additional development.  As the actions specified in the remands have been substantially completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.

As has been discussed in the March 2016 and August 2016 Board remands, the Veteran contends that his currently diagnosed cicatricial pemphigoid, a rare autoimmune blistering disease, was caused by, or the result of, his in-service exposure to herbicides; other chemical agents such as 2-chlorobenzalmalonoitrile (CS gas) or phenacyl chloride (CN gas), more commonly referred to as tear gas; or environmental hazards, such as fumes from burning buildings, automobiles, and tires.  Alternatively, it has also been suggested that his service-connected chronic periodontitis either caused, was an early manifestation of, or impeded the detection of, his cicatricial pemphigoid.

At the Board's direction in the March 2016 remand, the Veteran was afforded VA opinions to address whether his cicatricial pemphigoid was etiologically related to his active duty service, or his service-connected chronic periodontitis.  Both the April 2016 and August 2016 VA opinions were both unfavorable.  However, after a careful review of the record, the Board finds that those opinions were provided without a complete record upon which to review.  

VA treatment records in 2007 document that the Veteran was initially biopsied and diagnosed with pemphigoid, benign mucous membrane by his private periodontist three or four years earlier.  He had been receiving treatment from that private periodontist for intermittent bleeding gums for the past 15 years.  It does not appear that we have records from that periodontist documenting the Veteran's treatment for bleeding gums or his initial diagnosis for cicatricial pemphigoid.  A remand is required to ask the Veteran to identify his private periodontist and to obtain those records.  

Furthermore, VA treatment records from 2008 to 2016 identify that the Veteran is receiving ongoing and regular treatment for his cicatricial pemphigoid by Dr. J.P., an ophthalmologist and external disease specialist, and by a multi-system team at the University of Alabama at Birmingham Hospital.  The record does currently include some records from 2007 from Dr. J.P., but it is clear that the record does not include any of the Veteran's records since 2007, and it does not include any records from this apparent team of private physicians treating the Veteran at the University of Alabama at Birmingham Hospital.  Accordingly, a remand is also required to obtain those records.  

Once those records have been obtained, the AOJ should arrange for another VA medical opinion by an autoimmune specialist, and if necessary, to obtain one on a fee basis.  

Finally, the Board notes that the Veteran does not have any representation, other than himself, in his current appeal.  The Board finds that inherent in its duty to notify and assist is its obligation to inform the Veteran of the elements necessary to substantiate his claim and to alert him to where his current claim is lacking the necessary information for the Board to find service connection is warranted.  Inasmuch as this information would have been provided had the Veteran had a Board hearing, the Board finds that it is equally obligated to notify the Veteran, in this case, that he is missing a medical opinion that shows that his current cicatricial pemphigoid is at least as likely as not caused by, or the result of, his military service, or caused or aggravated by his service-connected chronic periodontitis.  On remand, the AOJ should send the Veteran a notification letter explaining what information and evidence his current appeal requires.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Send the Veteran a notification letter informing him of the elements necessary to substantiate his service connection claim.  In particular, advise the Veteran that he currently needs a medical nexus opinion to substantiate his claim and that he could seek such an opinion from his private physician that also includes an underlying rationale for that opinion.  

2.  Ask the Veteran to identify all of his private treatment providers, including his private periodontist, who treated him for bleeding gums and diagnosed his cicatricial pemphigoid, and his healthcare providers at the University of Alabama at Birmingham Hospital.  

3.  Obtain all outstanding treatment records for the Veteran's cicatricial pemphigoid, to include treatment records from Dr. J.P. at the University of Alabama Birmingham Hospital from 2008 to the present.  All steps to obtain these records should be documented in the claims file.  

4.  After completing the above to the extent possible, arrange for a VA opinion to be provided by a board certified autoimmune specialist, and if necessary, to obtain such opinion on a fee basis.  Provide the claims file, including a copy of this REMAND, to the examiner for review.  

After reviewing the claims file, the examiner should respond to the following:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's cicatricial pemphigoid is etiologically related to his active duty service, to include in-service exposure to herbicide agents; tear gas, such as 2-chlorobenzalmalonoitrile (CS gas) or phenacyl chloride (CN gas); or environmental hazards, such as fumes from burning buildings, automobiles, and tires?

b.  Or, is it at least as likely as not (50 percent probability or greater) that the Veteran's cicatricial pemphigoid was caused or, alternatively, aggravated (increased beyond the natural progression of the disability) by his service-connected chronic periodontitis, or any other service-connected disability?

A complete rationale for any opinion expressed with discussion of medical literature must be provided. If an opinion cannot be expressed without resort to speculation, discuss why this is the case.  

5.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LESLEY A. REIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




